DETAILED ACTION
This communication is response to the application filed 03/09/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9,10-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0353296 to ZHAO et al. (hereafter Zhao) in view of US Pub. 2010/0041333 to Ungari et al. (hereafter Ungari).

Regarding claim 1, Zhao discloses a system comprising: 
a first device having a first communication interface structured to communicate via a first communication protocol and a second communication interface structured to communicate via a second communication protocol (see Zhao, ¶ 0006: an apparatus comprises a communication device having (i) a first network interface device configured to communicate in a first network according to a first communication protocol with a serving base station, and (ii) a second network interface device configured to communicate in a second network according to a second communication protocol; ¶ 0012: Each of the base stations 102 and each of the user devices 104 is configured to operate according to at least a first communication protocol, in an embodiment. In an embodiment, at least one of the user devices 104 (e.g., the user device 104-1) is also configured to operate according to at least a second communication protocol. As illustrated in FIG. 1, the communication device 104-1 includes a first network interface 106 configured to operate according to the first communication protocol and a second network interface 108 configured to operate according to the second communication protocol, in the illustrated embodiment); and 
a second device having a first communication interface structured to communicate via the first communication protocol (see Zhao, ¶ 0012: Each of the base stations 102 and each of the user devices 104 is configured to operate according to at least a first communication protocol, in an embodiment. In an embodiment, at least one of the user devices 104 (e.g., the user device 104-1) is also configured to operate according to at least a second communication protocol), 
wherein the first communication protocol is a short range wireless communication protocol and the second communication protocol is a native internet protocol (see Zhao, ¶0012: the first communication protocol is a cellular network communication protocol, such as a 3.sup.rd Generation Partnership Project Long Term Evolution (3GPP LTE) communication protocol, and the second communication protocol is a WiFi communication protocol, such as a wireless local area network (WLAN) communication protocol (e.g., the IEEE 802.11n or the IEEE 802.11ac protocol)………. the first communication protocol and/or the second communication protocol is another suitable communication protocol, such as a Worldwide Interoperability for Microwave Access (WiMax) communication protocol, a Bluetooth communication protocol, a global system positioning (GPS) communication protocol etc. As an example, the user device 104-1 communicates with a Bluetooth device, such as a wireless headset, via the second network interface 108, in one such embodiment), and 
Zhao does not explicitly disclose wherein the first device is structured to receive data from the second device via the first communication protocol and to transmit the received data via the second communication protocol.
However, Ungari discloses wherein the first communication protocol is a short range wireless communication protocol and the second communication protocol is a native internet protocol (see Ungari, ¶ 0012: a charging station for mobile devices that acts as an intermediary device to facilitate communication between mobile devices and other proximate devices is disclosed. The charging station may receive data with a mobile device via a first communication protocol (e.g., Bluetooth) or in a first data format and may transmit the received data to a proximate device via a second communication protocol (e.g., WiFi) or in a second data format; ¶ 0026: The mobile phone 300 includes two communications components. The mobile phone includes a Bluetooth component 360 or other communication component that implements a short-range communication protocol (e.g., WiFi, Ultra-wideband, ZigBee, infrared, etc.); ¶ 0033: A communications interface may be established between the charging station and one or more proximate devices via Wi-Fi or other short-range or long-range communication protocols. The communications interface allows the charging station to wirelessly exchange data with a proximate device. The communications interface thereby allows a user of the charging station to access communications and other services that are offered by the proximate device; ¶ 0030), and 
wherein the first device is structured to receive data from the second device via the first communication protocol and to transmit the received data via the second communication protocol (see Ungari, ¶ 0012: a charging station for mobile devices that acts as an intermediary device to facilitate communication between mobile devices and other proximate devices is disclosed. The charging station may receive data with a mobile device via a first communication protocol (e.g., Bluetooth) or in a first data format and may transmit the received data to a proximate device via a second communication protocol (e.g., WiFi) or in a second data format; ¶ 0033: data received from a proximate device via a first communications protocol or in a first data format is converted to a second communications protocol or a second data format for transmission to a mobile device. And data received from the mobile device via a second communications protocol or second data format is converted to a first communications protocol or first data format for communication to the first proximate device; ¶ 0046: Data received from the mobile device under one communication protocol may be converted by the charging station and transmitted to a proximate device under a second communication protocol, and data received from the proximate device under the second communication protocol may be converted by the charging station and transmitted to the mobile device under the first communication protocol).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ungari and incorporate it into the system to improve communication device utilization (see Ungari, ¶ 0002).

Regarding claim 2,  Zhao in view of Ungari discloses the system of claim 1, wherein the first communication protocol is Bluetooth low energy and the second communication protocol is Wi-Fi (see Zhao, ¶ 0012: the first communication protocol is a cellular network communication protocol, such as a 3.sup.rd Generation Partnership Project Long Term Evolution (3GPP LTE) communication protocol, and the second communication protocol is a WiFi communication protocol, such as a wireless local area network (WLAN) communication protocol (e.g., the IEEE 802.11n or the IEEE 802.11ac protocol). The network device 104-1 communicates with the base station 102-1 via the first network interface 106, and communicates with a WLAN access point (AP) 110 via the second network interface 108, in the illustrated embodiment. In other embodiments, the first communication protocol and/or the second communication protocol is another suitable communication protocol, such as a Worldwide Interoperability for Microwave Access (WiMax) communication protocol, a Bluetooth communication protocol, a global system positioning (GPS) communication protocol etc. As an example, the user device 104-1 communicates with a Bluetooth device, such as a wireless headset, via the second network interface 108, in one such embodiment; ¶ 0042; ¶ 0043).
Ungari also discloses the system of claim 1, wherein the first communication protocol is Bluetooth low energy and the second communication protocol is Wi-Fi (see Ungari, ¶ 0012).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ungari and incorporate it into the system to improve communication device utilization (see Ungari, ¶ 0002).

Regarding claim 3, Zhao in view of Ungari discloses the system of claim 1, ZHAO does not explicitly disclose wherein the first device is line powered and the second device is battery powered.
However, Ungari discloses wherein the first device is line powered and the second device is battery powered (see Ungari, ¶ 0002: charging mobile device through power outlet; ¶ 0016: the charging pad of the charging station may be replaced with a dock or traditional cable that allows the mobile device to be connected to a power supply for recharging. While less convenient than the charging pad, a dock or traditional cable require no modifications to mobile devices in order to allow device charging; ¶ 0025: A power module 335 having a charging interface 340 and a battery 345 provide power to the mobile phone; ¶ 0031: The charging interface 375 allows the mobile phone to engage the charging station 100 charging features, permitting the battery 345 of the mobile phone to be charged from power provided by charging station). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ungari and incorporate it into the system to improve communication device utilization (see Ungari, ¶ 0002).

Regarding claim 8, Zhao in view of Ungari discloses the system of claim 1, wherein the first device is at least one of a dimmer, a switch, a controller, a gateway, and a load center (see Zhao, ¶ 0022: controller 214).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the first device as one of a dimmer, a switch, a controller, a gateway, and a load center since it is well-known in the art to perform this teaching.

Regarding claim 9, Zhao in view of Ungari discloses the system of claim 1, Zhao does not explicitly disclose wherein the second device is at least one of a sensor, a switch, and a circuit breaker.
However, Ungari discloses wherein the second device is at least one of a sensor, a switch, and a circuit breaker (see Ungari, ¶ 0050: the mobile device may transmit to the charging station an indication of the version of software that is running on the device, may indicate the operational condition of components of the mobile device, or may otherwise provide details pertaining to the health or use of the mobile device. If the mobile device contains any motion or proximity sensors, the readings from those sensors may also be transmitted to the charging station).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ungari and incorporate it into the system to improve communication device utilization (see Ungari, ¶ 0002).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0353296 to ZHAO et al. (hereafter Zhao) in view of US Pub. 2012/0099594 to Lau et al. (hereafter Lau).

Regarding claim 19, Zhao discloses a system comprising: 
a plurality of first devices each having a first communication interface structured to communicate via a first communication protocol and a second communication interface structured to communicate via a second communication protocol (see Zhao, ¶ 0005: operating a communication device that comprises at least (i) a first network interface configured to communicate in a first network according to a first communication protocol with a serving base station, and (ii) a second network interface configured to communicate in a second network according to a second communication protocol, the method includes: operating the first network interface according to the first communication protocol, wherein the first communication protocol defines a periodically repeating frame including a set of subframes; ¶ 0012: Each of the base stations 102 and each of the user devices 104 is configured to operate according to at least a first communication protocol, in an embodiment. In an embodiment, at least one of the user devices 104 (e.g., the user device 104-1) is also configured to operate according to at least a second communication protocol. As illustrated in FIG. 1, the communication device 104-1 includes a first network interface 106 configured to operate according to the first communication protocol and a second network interface 108 configured to operate according to the second communication protocol, in the illustrated embodiment. In the embodiment of FIG. 1, the first communication protocol is a cellular network communication protocol, such as a 3.sup.rd Generation Partnership Project Long Term Evolution (3GPP LTE) communication protocol, and the second communication protocol is a WiFi communication protocol, such as a wireless local area network (WLAN) communication protocol (e.g., the IEEE 802.11n or the IEEE 802.11ac protocol)); and 
Zhao does not explicitly disclose a network management system structured to designate one of the plurality of first devices as a gateway and, in response to an event, to assess the connectivity of the plurality of first devices and promote another one of the plurality of first devices to the gateway.
However, Lau discloses a network management system structured to designate one of the plurality of first devices as a gateway and, in response to an event, to assess the connectivity of the plurality of first devices and promote another one of the plurality of first devices to the gateway (see Lau, ¶ 0039: A user may specifically select one media node 104, which will serve as the gateway, or the gateway may be determined automatically without user intervention. For example, the user of smartphone 102a may select the living room media node as a primary listening device, which results in it becoming the gateway. In one embodiment, the gateway media node is selected based on its status as a currently active output device for the media source node 102; ¶ 0046: Multiple gateway capable media nodes 104 can exist on the network. In one embodiment, an election method exists to determine the best gateway for a media source device 102 to use. For example, in the event only one media node 104 with a renderer 306 is active for the media source device 102, that rendering node may also be the best gateway, conserving network bandwidth for other sources. On the other hand, if multiple renderers are active for the media source device 102 the best gateway may be the one with the strongest/best network connection. An election scheme may occur to identify the best candidate and, if necessary, a stream handoff may occur to a different gateway in which case the original gateway becomes the source's sink. This can occur during stream construction or mid-stream. In the event that an active gateway is disabled, the network can self-heal and elect a new gateway to re-establish airtime broadcast streams; ¶ 0070: the media source device 102 pairs with the media node 104. Pairing refers to establishing the media node 104 as a gateway for a virtual media network being served by the media source device 102. Numerous techniques can be used to determine which media node 104 should serve as the gateway).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lau and incorporate it into the system of Zhao to achieve efficient media content distribution in the communication system (see Lau, ¶ 0004).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0353296 to ZHAO et al. (hereafter Zhao) in view of US Pub. 2012/0099594 to Lau et al. (hereafter Lau) and further in view of US Pub. 2010/0041333 to Ungari et al. (hereafter Ungari).

Regarding claim 20, Zhao in view of Lau discloses the system of claim 19, further comprising: a plurality of second devices having a first communication interface structured to communicate via the first communication protocol (see Zhao, ¶ 0006: an apparatus comprises a communication device having (i) a first network interface device configured to communicate in a first network according to a first communication protocol with a serving base station, and (ii) a second network interface device configured to communicate in a second network according to a second communication protocol; ¶ 0012: Each of the base stations 102 and each of the user devices 104 is configured to operate according to at least a first communication protocol, in an embodiment. In an embodiment, at least one of the user devices 104 (e.g., the user device 104-1) is also configured to operate according to at least a second communication protocol. As illustrated in FIG. 1, the communication device 104-1 includes a first network interface 106 configured to operate according to the first communication protocol and a second network interface 108 configured to operate according to the second communication protocol, in the illustrated embodiment); 
wherein the first communication protocol is a short range wireless communication protocol and the second communication protocol is a native internet protocol (see Zhao, ¶0012: the first communication protocol is a cellular network communication protocol, such as a 3.sup.rd Generation Partnership Project Long Term Evolution (3GPP LTE) communication protocol, and the second communication protocol is a WiFi communication protocol, such as a wireless local area network (WLAN) communication protocol (e.g., the IEEE 802.11n or the IEEE 802.11ac protocol)………. the first communication protocol and/or the second communication protocol is another suitable communication protocol, such as a Worldwide Interoperability for Microwave Access (WiMax) communication protocol, a Bluetooth communication protocol, a global system positioning (GPS) communication protocol etc. As an example, the user device 104-1 communicates with a Bluetooth device, such as a wireless headset, via the second network interface 108, in one such embodiment), and 
Zhao does not explicitly disclose wherein at least one of the first devices is structured to receive data from at least one of the second devices via the first communication protocol and to transmit the received data from the at least one of the second devices via the second communication protocol.
However, Ungari discloses wherein at least one of the first devices is structured to receive data from at least one of the second devices via the first communication protocol and to transmit the received data from the at least one of the second devices via the second communication protocol (see Ungari, ¶ 0012: a charging station for mobile devices that acts as an intermediary device to facilitate communication between mobile devices and other proximate devices is disclosed. The charging station may receive data with a mobile device via a first communication protocol (e.g., Bluetooth) or in a first data format and may transmit the received data to a proximate device via a second communication protocol (e.g., WiFi) or in a second data format; ¶ 0026: The mobile phone 300 includes two communications components. The mobile phone includes a Bluetooth component 360 or other communication component that implements a short-range communication protocol (e.g., WiFi, Ultra-wideband, ZigBee, infrared, etc.); ¶ 0033: data received from a proximate device via a first communications protocol or in a first data format is converted to a second communications protocol or a second data format for transmission to a mobile device. And data received from the mobile device via a second communications protocol or second data format is converted to a first communications protocol or first data format for communication to the first proximate device; ¶ 0046: Data received from the mobile device under one communication protocol may be converted by the charging station and transmitted to a proximate device under a second communication protocol, and data received from the proximate device under the second communication protocol may be converted by the charging station and transmitted to the mobile device under the first communication protocol).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ungari and incorporate it into the system to improve communication device utilization (see Ungari, ¶ 0002).

Allowable Subject Matter
Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,856,633 to Ismail Lakkis.
US Pub. 2015/0326774 to Robert Chinery.
US Patent 10,117,286 to Milos Jorgovanovic.
US Patent 7,099,295 to Doyle et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464